Citation Nr: 0523164	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-36 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

 
FINDINGS OF FACT

1.  An unappealed RO determination in February 1999 denied 
entitlement to service connection for PTSD.

2.  Additional evidence added to the record subsequent to the 
February 1999 rating decision is not new and material because 
it is cumulative or redundant of evidence which was 
previously submitted to agency decisionmakers and which was 
of record at the time of the last prior denial of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for PTSD has not been presented.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2005).  In this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in March 2002 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The March 2002 VCAA notice letter was 
sent to the veteran prior to the July 2002 rating decision.  
Because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the RO 
attempted to obtain additional service records, and the RO 
informed the veteran when it was determined that such records 
did not exist.  The veteran has submitted an opinion from a 
VA physician.  Additionally, the veteran testified before the 
undersigned Veterans Law Judge at a video conference hearing 
in May 2005.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal and 
he has done so.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claim which has not been obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2004).  
As such, they may not be again considered in the absence of 
new and material evidence.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156 which 
define new and material evidence were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  As the veteran's request to reopen was received 
after August 29, 2001, the revised provisions of 38 C.F.R. § 
3.156, as outlined above, are for application in this case.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



History

A February 1999 rating decision denied service connection for 
PTSD, and the veteran did not appeal that decision.  
Accordingly, the February 1999 determination is final.  38 
U.S.C.A. § 7105.

In February 2002, the veteran requested that his claim for 
service connection for PTSD be reopened.   

At the time of the February 1999 rating decision, the 
evidence of record included the veteran's service medical 
records, service personnel records, VA and private medical 
records, and two RO hearing transcripts.

The veteran's service records show that he served as a 
vehicle operator in Vietnam from May 1970 to May 1971.  They 
do not show that he received any award or decoration 
indicative of combat.  To the contrary, the airman separation 
record indicates that he had no combat history.  At an August 
1993 hearing at the RO, the veteran submitted photographs 
which reportedly were taken while he was serving in Vietnam.  
The photographs include aerial views as well as well as 
pictures which were reportedly taken at the veteran's 
airbase.  There is nothing in any of these photographs which 
corroborates any of the specific stressors alleged by the 
veteran.  In addition, the record contains no other 
corroboration of any of the specific stressors alleged by the 
veteran.

In March 1992, the veteran provided a statement describing 
his alleged stressors.  He also provided a description of his 
alleged stressors at the August 1993 RO hearing.  In August 
1993, the RO requested the United States Army and Joint 
Services Environmental Support Group (ESG) to verify the 
veteran's alleged stressors.  With the request, the RO 
provided a copy of the veteran's service personnel records 
and of the veteran's description of his alleged stressors.  
In its October 1993 response, ESG essentially stated that it 
was unable to verify any of the veteran's alleged stressors 
without more specific information.

Thereafter, the veteran provided testimony at another hearing 
at the RO in September 1994.  At that hearing, he did not 
provide the specific details required by ESG to verify any of 
his stressors.  In April 1996, the Board remanded the case to 
the RO for additional development, to include requesting the 
veteran to provide more specific information concerning his 
alleged service stressors.  In April 1996, the RO sent the 
veteran a letter requesting more specific details concerning 
his alleged stressors.  In his June 1996 response, the 
veteran repeated details previously provided, but also 
provided for the first time the first and last name of a 
friend who was killed in an ambush in Vietnam.  However, the 
veteran stated that he was not with this friend at the time 
of the ambush.  

VA and private medical records, dated from March 1992, and 
including October 1992 and May 1997 VA examination reports, 
state that the veteran has PTSD.  Many of these records state 
that the veteran's PTSD is due to his service in Vietnam.

In a November 1998 decision, the Board denied the veteran's 
claim for service connection for PTSD on the basis that the 
veteran did not have any combat service, and on the basis 
that there had been no verification of any of the veteran's 
alleged stressors.  

Pertinent evidence received after the February 1999 rating 
decision includes a February 2002 statement by a VA physician 
that the veteran has PTSD as a result of traumas the veteran 
experienced in Vietnam.

In April 2002, the veteran submitted the names of his 
supervisors in Vietnam and stated that he was going to try to 
locate them to help verify his stressors.  No statements were 
received from any of the people on the veteran's list.

In a July 2002 statement, the veteran asserted that his 
convoy had been under fire, and that morning reports from his 
squadron from August, September, and October of 1970, would 
verify that his life had been in danger at that time.  The RO 
requested the specified morning reports and was informed in 
August 2003 that morning reports were not produced after June 
of 1966.  It was further noted that there was no 
documentation that the veteran's unit of assignment had a 
"convoy under fire" during the specified time period.

The veteran provided testimony before the undersigned 
Veteran's Law Judge in May 2005.  The veteran reiterated his 
contentions that he had PTSD due to stressful experiences 
during service.  He reported the same stressors which he had 
reported prior to the February 1999 final rating action.

Analysis

The medical evidence received after the February 1999 final 
rating action that indicates that the veteran has PTSD due to 
his service in Vietnam is not material.  It is duplicative of 
the medical evidence prior to February 1999 that also 
diagnosed the veteran as having PTSD due to his Vietnam 
service.

Service connection for PTSD requires not only a diagnosis of 
PTSD due to an in-service stressor, but also, in the case of 
a noncombat veteran, credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2004).  In this case, the newly submitted evidence, like the 
evidence received prior to the February 1999 rating decision, 
fails to verify that the veteran was a combat veteran, and 
fails to verify any of the veteran's claimed stressors.  Even 
the veteran's May 2005 testimony is duplicative of the 
written statements and hearing testimony of record prior to 
February 1999.  Furthermore, the veteran's lay testimony 
alone is not enough to establish the occurrence of an alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The newly submitted pertinent evidence is cumulative and 
redundant of the pre February 1999 evidence, and does not 
raise a reasonable possibility of substantiating the claim.  
Since new and material evidence has not been submitted 
subsequent to the February 1999 RO decision, reopening of the 
claim for service connection for PTSD is not warranted.



ORDER

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for PTSD, the claim is not reopened, and the benefit sought 
on appeal remains denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


